 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
                                        WESTERN DIVISION
10

11
         LODGE MANUFACTURING                     CASE NO. 2:18-cv-08085-PSG
12                                               (GJSx)
         COMPANY
13
                         Plaintiff,
14                                               STIPULATED PROTECTIVE
          vs.                                    ORDER1
15
         GIBSON OVERSEAS, INC.,
16
                         Defendant.
17
         GIBSON OVERSEAS, INC.,
18
                         CounterClaimant,
19
          vs.
20
         LODGE MANUFACTURING
21
         COMPANY
22
                         CounterDefendant.
23

24

25
     1
      This Stipulated Protective Order is substantially based on the model protective order
26   provided under Magistrate Judge Gail J. Standish’s Procedures.
27
     ACTIVE 45518388v1
28
     18063187v1
 1   1.     A. PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6   Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7   blanket protections on all disclosures or responses to discovery and that the protection
 8   it affords from public disclosure and use extends only to the limited information or
 9   items that are entitled to confidential treatment under the applicable legal principles.
10          B. GOOD CAUSE STATEMENT
11          During this action the Parties anticipate exchanging highly sensitive and
12   confidential information and trade secrets, including proprietary engineering and
13   design documents and confidential marketing and sales documents for which special
14   protection from public disclosure and from use for any purpose other than prosecution
15   of this action is warranted. Such confidential and proprietary materials and information
16   consist of, among other things, confidential business or financial information,
17   information regarding confidential business practices, or other confidential research,
18   development, or commercial information (including information implicating privacy
19   rights of third parties), information otherwise generally unavailable to the public, or
20   which may be privileged or otherwise protected from disclosure under state or federal
21   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
22   of information, to facilitate the prompt resolution of disputes over confidentiality of
23   discovery materials, to adequately protect information the parties are entitled to keep
24   confidential, to ensure that the parties are permitted reasonable necessary uses of such
25   material in preparation for and in the conduct of trial, to address their handling at the
26   end of the litigation, and serve the ends of justice, a protective order for such
27   information is justified in this matter. It is the intent of the parties that information will
28                                                  2
     18063187v1
 1   not be designated as confidential for tactical reasons and that nothing be so designated
 2   without a good faith belief that it has been maintained in a confidential, non-public
 3   manner, and there is good cause why it should not be part of the public record of this
 4   case.
 5           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 6           The parties further acknowledge, as set forth in Section 12.3, below, that this
 7   Stipulated Protective Order does not entitle them to file confidential information under
 8   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 9   standards that will be applied when a party seeks permission from the court to file
10   material under seal.
11           There is a strong presumption that the public has a right of access to judicial
12   proceedings and records in civil cases. In connection with non-dispositive motions,
13   good cause must be shown to support a filing under seal. See Kamakana v. City and
14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
16   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
17   cause showing), and a specific showing of good cause or compelling reasons with
18   proper evidentiary support and legal justification, must be made with respect to
19   Protected Material that a party seeks to file under seal. The parties’ mere designation
20   of Disclosure or Discovery Material as CONFIDENTIAL or                           HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not—without the submission
22   of competent evidence by declaration, establishing that the material sought to be filed
23   under seal qualifies as confidential, privileged, or otherwise protectable—constitute
24   good cause.
25           Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the relief
27   sought shall be narrowly tailored to serve the specific interest to be protected. See
28                                                 3
     18063187v1
 1   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
 2   or type of information, document, or thing sought to be filed or introduced under seal
 3   in connection with a dispositive motion or trial, the party seeking protection must
 4   articulate compelling reasons, supported by specific facts and legal justification, for
 5   the requested sealing order. Again, competent evidence supporting the application to
 6   file documents under seal must be provided by declaration.
 7          Any document that is not confidential, privileged, or otherwise protectable in its
 8   entirety will not be filed under seal if the confidential portions can be redacted. If
 9   documents can be redacted, then a redacted version for public viewing, omitting only
10   the confidential, privileged, or otherwise protectable portions of the document, shall
11   be filed. Any application that seeks to file documents under seal in their entirety should
12   include an explanation of why redaction is not feasible.
13   2.     DEFINITIONS
14          2.1   Action: this pending federal lawsuit.
15          2.2   Challenging Party: a Party or Non-Party that challenges the designation
16   of information or items under this Order.
17          2.3   “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for protection
19   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20   Statement.
21          2.4   Counsel: Outside Counsel of Record (as well as their support staff).
22          2.5   Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY.”
26          2.6   Disclosure or Discovery Material: all items or information, regardless of
27   the medium or manner in which it is generated, stored, or maintained (including,
28                                                4
     18063187v1
 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3          2.7   Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
 5   as an expert witness or as a consultant in this Action, (2) is not a current employee of
 6   a Party, and (3) at the time of retention, is not anticipated to become an employee of a
 7   Party.2
 8          2.8   “HIGHLY       CONFIDENTIAL          –   ATTORNEYS’         EYES     ONLY”
 9   Information or Items”: extremely sensitive “Confidential Information or Items,”
10   disclosure of which to another Party or Non-Party would create a substantial risk of
11   serious harm that could not be avoided by less restrictive means.
12          2.9   Non-Party: any natural person, partnership, corporation, association or
13   other legal entity not named as a Party to this action.
14          2.10 Outside Counsel of Record: attorneys who are not employees of a party
15   to this Action but are retained to represent or advise a party to this Action and have
16   appeared in this Action on behalf of that party or are affiliated with a law firm that has
17   appeared on behalf of that party, and includes support staff.
18          2.11 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23          2.13 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25

26   2
      Nothing herein shall be construed to preclude an employee or anticipated employee of
     a Party from serving as an expert provided that the employee or anticipated employee
27   does not receive HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
     Information or Items.
28                                              5
     18063187v1
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 2   their employees and subcontractors.
 3          2.14 Protected Material:       any Disclosure or Discovery Material that is
 4   designated    as   “CONFIDENTIAL,”         or   as   “HIGHLY      CONFIDENTIAL          –
 5   ATTORNEYS’ EYES ONLY.”
 6          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 7   from a Producing Party.
 8
     3.     SCOPE
 9          The protections conferred by this Stipulation and Order cover not only Protected
10   Material (as defined above), but also (1) any information copied or extracted from
11   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
12   Material; and (3) any testimony, conversations, or presentations by Parties or their
13   Counsel that might reveal Protected Material. However, the protections conferred by
14   this Stipulation and Order do not cover the following information: (a) any information
15   that is in the public domain at the time of disclosure to a Receiving Party or becomes
16   part of the public domain after its disclosure to a Receiving Party as a result of
17   publication not involving a violation of this Order, including becoming part of the
18   public record through trial or otherwise; and (b) any information known to the
19   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
20   disclosure from a source who obtained the information lawfully and under no
21   obligation of confidentiality to the Designating Party.
22          Any use of Protected Material at trial shall be governed by the orders of the trial
23   judge. This Order does not govern the use of Protected Material at trial.
24   4.     DURATION
25          FINAL DISPOSITION of the action is defined as the conclusion of any appellate
26   proceedings, or, if no appeal is taken, when the time for filing of an appeal has run.
27   Except as set forth below, the terms of this protective order apply through FINAL
28                                             6
     18063187v1
 1   DISPOSITION of the action. The parties may stipulate that they will be contractually
 2   bound by the terms of this agreement beyond FINAL DISPOSITION, but will have to
 3   file a separate action for enforcement of the agreement once all proceedings in this case
 4   are complete.
 5          Once a case proceeds to trial, information that was designated as
 6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7   ONLY” or maintained pursuant to this protective order used or introduced as an exhibit
 8   at trial becomes public and will be presumptively available to all members of the
 9   public, including the press, unless compelling reasons supported by specific factual
10   findings to proceed otherwise are made to the trial judge in advance of the trial. See
11   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
12   documents produced in discovery from “compelling reasons” standard when merits-
13   related documents are part of court record). Accordingly, for such materials, the terms
14   of this protective order do not extend beyond the commencement of the trial.
15   5.     DESIGNATING PROTECTED MATERIAL
16          5.1   Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under this
18   Order must take care to limit any such designation to specific material that qualifies
19   under the appropriate standards. The Designating Party must designate for protection
20   only those parts of material, documents, items or oral or written communications that
21   qualify so that other portions of the material, documents, items or communications for
22   which protection is not warranted are not swept unjustifiably within the ambit of this
23   Order.
24          Mass, indiscriminate or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper purpose
26   (e.g., to unnecessarily encumber the case development process or to impose
27

28                                               7
     18063187v1
 1   unnecessary expenses and burdens on other parties) may expose the Designating Party
 2   to sanctions.
 3          If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection at all or do not qualify for the
 5   level of protection initially asserted, that Designating Party must promptly notify all
 6   other Parties that it is withdrawing the inapplicable designation.
 7          5.2         Manner and Timing of Designations. Except as otherwise provided in this
 8   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 9   or ordered, Disclosure or Discovery Material that qualifies for protection under this
10   Order must be clearly so designated before the material is disclosed or produced.
11          Designation in conformity with this Order requires:
12                (a)     for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY” to each page that contains protected material.
17          A Party or Non-Party that makes original documents available for inspection
18   need not designate them for protection until after the inspecting Party has indicated
19   which documents it would like copied and produced. During the inspection and before
20   the designation, all of the material made available for inspection shall be deemed
21   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting
22   Party has identified the documents it wants copied and produced, the Producing Party
23   must determine which documents, or portions thereof, qualify for protection under this
24   Order. Then, before producing the specified documents, the Producing Party must
25   affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.
27                (b) for testimony given in deposition or in other pretrial or trial proceedings,
28                                                   8
     18063187v1
 1   that the Designating Party identify in writing within 21 days of receipt of the transcript
 2   by page and line number the specific portions of the testimony as to which protection
 3   is sought and specify the level of protection being asserted. Only those portions of the
 4   testimony that are appropriately designated for protection within the 21 days shall be
 5   covered by the provisions of this Stipulated Protective Order. Any transcript that is
 6   prepared before the expiration of a 21-day period for designation shall be treated during
 7   that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
 8   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that
 9   period, the transcript shall be treated only as actually designated.
10                Parties shall give the other parties notice if they reasonably expect a
11   deposition, hearing or other proceeding to include Protected Material so that the other
12   parties can ensure that only authorized individuals who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
14   proceedings. The use of a document as an exhibit at a deposition shall not in any way
15   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
16   ATTORNEYS’ EYES ONLY.”
17                Transcripts containing Protected Material shall have an obvious legend on
18   the title page that the transcript contains Protected Material, and the title page shall be
19   followed by a list of all pages (including line numbers as appropriate) that have been
20   designated as Protected Material and the level of protection being asserted by the
21   Designating Party. The Designating Party shall inform the court reporter of these
22   requirements.
23                (c) for information produced in some form other than documentary and for
24   any other tangible items, that the Producing Party affix in a prominent place on the
25   exterior of the container or containers in which the information is stored the legend
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
27   ONLY.” If only a portion or portions of the information warrants protection, the
28                                                9
     18063187v1
 1   Producing Party, to the extent practicable, shall identify the protected portion(s) and
 2   specify the level of protection being asserted.
 3                (d) for documents produced in native format, that the Designating Party
 4   produce a slip sheet or cover sheet stamped “CONFIDENTIAL,” “HIGHLY
 5   CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or some similar or comparable
 6   designation, as well as rename the native document with the same designation in
 7   parentheses following the Bates number.
 8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9   failure to designate qualified information or items does not, standing alone, waive the
10   Designating Party’s right to secure protection under this Order for such material. Upon
11   timely correction of a designation, the Receiving Party must make reasonable efforts
12   to assure that the material is treated in accordance with the provisions of this Order.
13   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
14          6.1     Timing of Challenges.     Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s Scheduling
16   Order. A Party does not waive its right to challenge a confidentiality designation by
17   electing not to mount a challenge promptly after the original designation is disclosed.
18          6.2     Meet and Confer.     The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37.1 et seq.
20          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
21   court intervention, either Party may file and serve a motion to retain or challenge
22   confidentiality pursuant to Civil Local Rule 37-2 – 37-4. Each such motion must be
23   accompanied by a competent declaration affirming that the movant has complied with
24   the meet and confer requirements imposed in the preceding paragraph. The burden of
25   persuasion in any such challenge proceeding shall be on the Designating Party.
26   Frivolous challenges, and those made for an improper purpose (e.g., to harass or
27   impose unnecessary expenses and burdens on other parties) may expose the
28                                               10
     18063187v1
 1   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 2   the confidentiality designation, all parties shall continue to afford the material in
 3   question the level of protection to which it is entitled under the Producing Party’s
 4   designation until the Court rules on the challenge.
 5   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 6          7.1      Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a Receiving
11   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
12          Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15          7.2      Disclosure of “CONFIDENTIAL” Information or Items.               Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
18   only to:
19                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
20   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
21   disclose the information for this Action;
22                (b) the officers, directors, and employees of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action;
24                (c) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                (d) the court and its personnel;
28                                                   11
     18063187v1
 1                (e) court reporters and their staff;
 2                (f) professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5                (g) the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7                (h) during their depositions, witnesses, and attorneys for witnesses, in the
 8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 9   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
10   not be permitted to keep any confidential information unless they sign the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
12   by the Designating Party or ordered by the court. Pages of transcribed deposition
13   testimony or exhibits to depositions that reveal Protected Material may be separately
14   bound by the court reporter and may not be disclosed to anyone except as permitted
15   under this Stipulated Protective Order; and
16                (i)    any mediator or settlement officer, and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18          7.3         Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
20   writing by the Designating Party, a Receiving Party may disclose any information or
21   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
22   to:
23          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
24   employees of said Outside Counsel of Record to whom it is reasonably necessary to
25   disclose the information for this litigation;
26          (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
27   necessary for this litigation, and (2) who have signed the “Acknowledgment and
28                                                   12
     18063187v1
 1   Agreement to Be Bound” (Exhibit A);
 2          (c) the Court and its personnel;
 3          (d) court reporters and their staff, professional jury or trial consultants, and
 4   Professional Vendors to whom disclosure is reasonably necessary for this litigation;
 5   and
 6          (e) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information.
 8   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9          OTHER LITIGATION
10          If a Party is served with a subpoena or a court order issued in other litigation that
11   compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13   ONLY” that Party must:
14                (a) promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16                (b) promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena or
18   order is subject to this Protective Order. Such notification shall include a copy of this
19   Stipulated Protective Order; and
20                (c) cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22          If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this action
24   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY” before a determination by the court from which the subpoena or order issued,
26   unless the Party has obtained the Designating Party’s permission. The Designating
27   Party shall bear the burden and expense of seeking protection in that court of its
28                                                 13
     18063187v1
 1   confidential material and nothing in these provisions should be construed as
 2   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 3   directive from another court.
 4   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 5          IN THIS LITIGATION
 6                (a) The terms of this Order are applicable to information produced by a Non-
 7   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 9   Non-Parties in connection with this litigation is protected by the remedies and relief
10   provided by this Order. Nothing in these provisions should be construed as prohibiting
11   a Non-Party from seeking additional protections.
12                (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
15   information, then the Party shall:
16                   (1) promptly notify in writing the Requesting Party and the Non-Party
17   that some or all of the information requested is subject to a confidentiality agreement
18   with a Non-Party;
19                   (2)   promptly provide the Non-Party with a copy of the Stipulated
20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
21   specific description of the information requested; and
22                   (3) make the information requested available for inspection by the Non-
23   Party, if requested.
24                (c) If the Non-Party fails to seek a protective order from this court within 14
25   days of receiving the notice and accompanying information, the Receiving Party may
26   produce the Non-Party’s confidential information responsive to the discovery request.
27   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
28                                                  14
     18063187v1
 1   any information in its possession or control that is subject to the confidentiality
 2   agreement with the Non-Party before a determination by the court. Absent a court
 3   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 4   protection in this court of its Protected Material.
 5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 9   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10   all unauthorized copies of the Protected Material, (c) inform the person or persons to
11   whom unauthorized disclosures were made of all the terms of this Order, and (d)
12   request such person or persons to execute the “Acknowledgment and Agreement to Be
13   Bound” that is attached hereto as Exhibit A.
14   11.    PRODUCTION         OF    PRIVILEGED            OR   OTHERWISE       PROTECTED
15          MATERIAL
16          The production of privileged or work product protected documents, ESI, or
17   information, whether inadvertent or otherwise, is not a waiver of the privilege or
18   protection from discovery in this case or in any other federal or state proceeding. This
19   Order shall be interpreted to provide the maximum protection allowed by Federal Rule
20   of Evidence 502(d). In the event that a Producing Party produces attorney-client
21   privileged documents or information or documents or information protected by the
22   work product doctrine, and if the Producing Party subsequently notifies the Receiving
23   Party of the production of the privileged documents or information, or if the Receiving
24   Party receives information that it knows is subject to privilege, the Receiving Party
25   agrees to promptly return to the Producing Party all copies of the produced privileged
26   documents or information or destroy all copies of the produced privileged documents
27   or information and certify the destruction.
28                                                 15
     18063187v1
 1          When a Producing Party gives notice to a Receiving Party that certain produced
 2   material is subject to a claim of privilege or other protection, the obligations of the
 3   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 4   This provision is not intended to modify whatever procedure may be established in an
 5   e-discovery order that provides for production without prior privilege review. Pursuant
 6   to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement
 7   on the effect of disclosure of a communication or information covered by the attorney-
 8   client privilege or work product protection, the parties may incorporate their agreement
 9   in the stipulated protective order submitted to the court.
10   12.    MISCELLANEOUS
11          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12   person to seek its modification by the Court in the future.
13          12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order, no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in this
16   Stipulated Protective Order. Similarly, no Party waives any right to object on any
17   ground to use in evidence of any of the material covered by this Protective Order.
18          12.3 Filing Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
20   only be filed under seal pursuant to a court order authorizing the sealing of the specific
21   Protected Material at issue. If a Party’s request to file Protected Material under seal is
22   denied by the court, then the Receiving Party may file the information in the public
23   record unless otherwise instructed by the court.
24   13.    FINAL DISPOSITION
25          After the final disposition of this Action, as defined in paragraph 4, within 60
26   days of a written request by the Designating Party, each Receiving Party must return
27   all Protected Material to the Producing Party or destroy such material. As used in this
28                                               16
     18063187v1
 1   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 2   summaries, and any other format reproducing or capturing any of the Protected
 3   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 4   must submit a written certification to the Producing Party (and, if not the same person
 5   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 6   category, where appropriate) all the Protected Material that was returned or destroyed
 7   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 8   compilations, summaries or any other format reproducing or capturing any of the
 9   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
10   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
11   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
12   attorney work product, and consultant and expert work product, even if such materials
13   contain Protected Material.     Any such archival copies that contain or constitute
14   Protected Material remain subject to this Protective Order as set forth in Section 4
15   (DURATION).
16
                                [CONTINUED ON NEXT PAGE]
17

18

19

20

21

22

23

24

25

26

27

28                                               17
     18063187v1
 1   14.    VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: August 30, 2019
 8

 9
     /Marc E. Hankin/
     Marc E. Hankin
10   Attorneys for Plaintiff
11

12
     DATED: August 30, 2019
13

14
     /Valerie W. Ho/
15   Valerie W. Ho
     Attorneys for Defendant
16

17

18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19

20
     DATED: September 4, 2019
21

22

23
     _____________________________________
24   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
25

26

27

28                                            18
     18063187v1
 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was
 7   issued by the United States District Court for the Central District of California on
 8   [date] in the case of Lodge Manufacturing Company v. Gibson Overseas, Inc., 2:18-
 9   cv-08085. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action. I
18   hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26

27   Signature: __________________________________
28                                               19
     18063187v1
